Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:

Group I, claims 1-4 and 12-13, drawn to a compound of general formula I or a pharmaceutically acceptable salt or ester thereof.
Group II, claims 5 and 14-15, drawn to a method for preparing a compound of general formula I or a pharmaceutically acceptable salt or ester thereof.
Group III, claims 6-7, 9, 11, and 17-18, drawn to a method of treatment of proliferative disease, comprising the step of administering a compound of general formula I or a pharmaceutically acceptable salt or ester thereof.
Group IV, claims 8, 10, 16, and 19, drawn to a pharmaceutical preparation comprising compound of general formula I or a pharmaceutically acceptable salt or ester thereof, and at least one further ingredient.


The common technical feature of the above groups is a compound of general formula I or a pharmaceutically acceptable salt or ester thereof.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.   WO 2017/079535 A1 to Weichert (IDS filed 11/14/2019) discloses the following compound:

    PNG
    media_image1.png
    185
    446
    media_image1.png
    Greyscale

(page 15, first compound).  This compound is an ester of instant Formula I where instant R1 is H and instant R2 is general formula (II), where instant Z is a linear hydrocarbyl chain containing 20 carbon atoms where one carbon atom on the hydrocarbyl chain is replaced by a 6-membered aromatic ring and another atom on the hydrocarbyl chain is substituted with O, instant R3 and R5 are O, and instant R4 is a C4 alkyl where one carbon is substituted with O and another carbon is substituted with NMe3. 
  Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618